


EXHIBIT 10.15.19

 

ADELPHIA COMMUNICATIONS CORPORATION
EXECUTIVE VICE PRESIDENT CONTINUITY PROGRAM

 

1.                                      APPLICABILITY

 

The Adelphia Communications Corporation Executive Vice President Continuity
Program (the “Program”) applies to those Executive Vice Presidents of Adelphia
Communications Corporation, a Delaware corporation (the “Company”) and those of
its affiliates that are debtors and debtors in possession under chapter 11 of
title 11 of the United States Code whose cases (collectively, the “Chapter 11
Case”) are jointly administered under case number 02-41729 (REG) (each, a
“Debtor”, and collectively, the “Debtors” or “Adelphia”), and who are selected
to participate in accordance with Section 3 of this Program.

 

2.                                      PURPOSE AND EFFECTIVE DATE

 


(A)                                  THE PURPOSE OF THIS PROGRAM IS TO ENCOURAGE
“PARTICIPANTS” (AS DEFINED IN SECTION 3) TO CONTINUE THEIR EMPLOYMENT WITH THE
DEBTORS DURING THE PERIOD OF THE CHAPTER 11 CASE BY ESTABLISHING A PROGRAM
GOVERNING THE CIRCUMSTANCES UNDER WHICH A PARTICIPANT WILL BE ELIGIBLE TO
RECEIVE A STAY BONUS (THE “BONUS”, AND COLLECTIVELY, THE “BONUSES”) IN
CONNECTION WITH THE PARTICIPANT’S CONTINUED EMPLOYMENT THROUGH THE “PAYMENT
DATE” (AS DEFINED BELOW).


 


(B)                                 THE PROGRAM IS ADOPTED AND EFFECTIVE AS OF
APRIL 20, 2005 (THE “EFFECTIVE DATE”), IN ACCORDANCE WITH AN ORDER ISSUED BY THE
UNITED STATES BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF NEW YORK (THE
“BANKRUPTCY COURT”), SUCH COURT HAVING JURISDICTION OVER THE CHAPTER 11 CASE.


 

3.                                      ELIGIBILITY AND AMOUNT OF BONUSES

 

Those employees of the Debtors who have received written notice from the
“Program Administrator” (as defined below) that they have been selected for
coverage under the Program shall be eligible to participate in the Program (each
a “Participant”).  Such notice shall set forth the amount of each Participant’s
Bonus and shall be distributed as soon as practicable following the Effective
Date.  The date of such notice shall be referred to as the “Participation Date.”

 

4.                                      PAYMENT OF BONUS

 

Subject to Section 5 below, unless otherwise agreed between the Company and a
Participant, the Bonuses shall be payable in one lump sum payment, on the
payroll date immediately following the earlier of (i) the Emergence Date and
(ii) a Change in Control (the “Payment Date”); provided, the Participant is
employed by a Debtor on the Payment Date.

 

--------------------------------------------------------------------------------


 

5.                                      TERMINATION OF EMPLOYMENT

 


(A)                                  NOTWITHSTANDING ANYTHING CONTAINED HEREIN
TO THE CONTRARY, IN THE EVENT A PARTICIPANT’S EMPLOYMENT IS TERMINATED FOR ONE
OF THE FOLLOWING REASONS: (I) AT ANY TIME FROM THE PARTICIPATION DATE THROUGH
THE PAYMENT DATE, AS A RESULT OF DEATH OR “DISABILITY” (AS DEFINED IN THE
COMPANY’S LONG TERM DISABILITY INSURANCE PLAN), OR (II) AT ANY TIME FROM THE
PARTICIPATION DATE THROUGH THE PAYMENT DATE BY A DEBTOR WITHOUT “CAUSE” (AS
DEFINED BELOW), SUCH PARTICIPANT (OR HIS/HER BENEFICIARY IN THE EVENT OF DEATH)
SHALL BE ENTITLED TO RECEIVE HIS/HER BONUS IF THE CHIEF EXECUTIVE OFFICER OF THE
COMPANY (“CEO”), IN HIS SOLE DISCRETION, DETERMINES THAT SUCH PARTICIPANT IS
ENTITLED TO RECEIVE SUCH AMOUNTS.


 


(B)                                 IN THE EVENT A PARTICIPANT VOLUNTARILY
TERMINATES EMPLOYMENT WITH A DEBTOR, OR HIS/HER EMPLOYMENT IS TERMINATED FOR ANY
REASON OTHER THAN THE REASONS SET FORTH IN SECTION 5(A) ABOVE, PRIOR TO THE
PAYMENT DATE, SUCH PARTICIPANT SHALL BE INELIGIBLE TO RECEIVE HIS/HER BONUS OR
ANY OTHER BENEFIT UNDER THIS PROGRAM.


 


(C)                                  NOTWITHSTANDING ANYTHING CONTAINED HEREIN
TO THE CONTRARY, A PARTICIPANT MAY BE REQUIRED TO EXECUTE AN AGREEMENT RELEASING
ANY AND ALL CLAIMS THE PARTICIPANT MAY HAVE AGAINST, AMONG OTHERS, THE DEBTORS
OR THEIR CURRENT OR FORMER SHAREHOLDERS, OFFICERS, EMPLOYEES OR DIRECTORS, EACH
OF THE FOREGOING IN THEIR CAPACITY AS SUCH, (THE “RELEASE”) AND ANY APPLICABLE
REVOCATION PERIOD SET FORTH IN THE RELEASE MUST HAVE EXPIRED, BEFORE HE/SHE WILL
RECEIVE PAYMENT OF HIS/HER BONUS.


 


(D)                                 NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO
THE CONTRARY, THE OBLIGATION OF THE DEBTORS TO A PARTICIPANT TO MAKE ANY
PAYMENTS UNDER THIS PROGRAM SHALL CEASE AND THE PARTICIPANT AGREES TO PAY TO THE
DEBTORS, UPON WRITTEN DEMAND OF THE COMPANY, IN A SINGLE CASH, LUMP SUM, THE NET
AFTER-TAX AMOUNTS RECEIVED UNDER THIS PROGRAM, IF THE PARTICIPANT BREACHES ANY
RESTRICTIVE COVENANT THAT HE/SHE IS BOUND TO PURSUANT TO ANY AGREEMENT WITH ONE
OR MORE OF THE DEBTORS, OR AN EMPLOYEE BENEFIT PLAN OF ONE OR MORE OF THE
DEBTORS.


 

6.                                       DEFINITIONS.  For purposes of this
Program, the following definitions shall apply:

 


(A)                                  “BANKRUPTCY PLAN” SHALL MEAN THE PLAN OR
PLANS OF REORGANIZATION INVOLVING THE COMPANY IN CONNECTION WITH ITS CHAPTER 11
CASE.


 


(B)                                 “BOARD” SHALL MEAN THE BOARD OF DIRECTORS OF
THE COMPANY.


 


(C)                                  “CAUSE” SHALL HAVE THE MEANING SET FORTH IN
ANY EMPLOYMENT AGREEMENT A PARTICIPANT HAS ENTERED INTO WITH A DEBTOR; PROVIDED,
HOWEVER, THAT IF A PARTICIPANT IS NOT PARTY TO SUCH AN EMPLOYMENT AGREEMENT,
“CAUSE” SHALL MEAN: (I) A PARTICIPANT’S REFUSAL OR REPEATED FAILURE TO PERFORM
THE DUTIES ASSIGNED TO HIM OR HER; (II) ANY ACT BY THE PARTICIPANT THAT HAS THE
EFFECT OF INJURING THE REPUTATION OR BUSINESS OF THE DEBTOR FOR WHICH THE
PARTICIPANT IS EMPLOYED; (III) THE CONVICTION BY THE EMPLOYEE OF A FELONY;
(IV) ANY VIOLATION BY THE PARTICIPANT OF THE RULES, REGULATIONS OR POLICIES OF
THE DEBTOR FOR WHICH THE PARTICIPANT IS EMPLOYED; (V) THEFT BY THE PARTICIPANT;
OR (VI) COMMISSION BY THE PARTICIPANT OF AN ACT OF GROSS MISCONDUCT, FRAUD OR
EMBEZZLEMENT.

 

--------------------------------------------------------------------------------


 


(D)                                 “CHANGE IN CONTROL” SHALL MEAN THE
OCCURRENCE OF ANY OF THE FOLLOWING EVENTS, WHETHER ON, BEFORE OR FOLLOWING THE
EMERGENCE DATE, IN EACH CASE PURSUANT TO THE TERMS OF A DEFINITIVE WRITTEN
AGREEMENT WITH ONE OR MORE OF THE DEBTORS ENTERED INTO ON OR PRIOR TO THE
EMERGENCE DATE:


 


(I)                                     CONSUMMATION OF AN ACQUISITION ON OR
AFTER THE EMERGENCE DATE BY ANY INDIVIDUAL, ENTITY OR GROUP (WITHIN THE MEANING
OF SECTION 13(D)(3) OR 14(D)(2) OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED (THE “EXCHANGE ACT”) (A “PERSON”)) OF BENEFICIAL OWNERSHIP (WITHIN THE
MEANING OF RULE 13D-3 PROMULGATED UNDER THE EXCHANGE ACT) OF 50% OR MORE OF
EITHER (A) THE THEN-OUTSTANDING SHARES OF COMMON STOCK OF THE COMPANY ISSUED
PURSUANT TO THE BANKRUPTCY PLAN (THE “OUTSTANDING COMPANY COMMON STOCK”) OR
(B) THE COMBINED VOTING POWER OF THE THEN-OUTSTANDING VOTING SECURITIES OF THE
COMPANY ISSUED PURSUANT TO THE BANKRUPTCY PLAN ENTITLED TO VOTE GENERALLY IN THE
ELECTION OF DIRECTORS (THE “OUTSTANDING COMPANY VOTING SECURITIES”); OR


 


(II)                                  CONSUMMATION OF A MERGER, CONSOLIDATION OR
SIMILAR CORPORATE TRANSACTION INVOLVING THE COMPANY OR ALL OR SUBSTANTIALLY ALL
OF ITS SUBSIDIARIES OR A SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL
OF THE CONSOLIDATED ASSETS OF THE COMPANY OR ALL OR SUBSTANTIALLY ALL OF ITS
SUBSIDIARIES IN ONE OR MORE TRANSACTIONS (EACH, A “BUSINESS COMBINATION”);
PROVIDED, HOWEVER, A BUSINESS COMBINATION SHALL NOT CONSTITUTE A CHANGE IN
CONTROL IF ALL OF THE FOLLOWING CONDITIONS ARE MET:  (A) THE BENEFICIAL OWNERS
OF THE OUTSTANDING COMPANY STOCK AND THE OUTSTANDING COMPANY VOTING SECURITIES
IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION BENEFICIALLY OWN, DIRECTLY OR
INDIRECTLY, MORE THAN 50% OF THE THEN-OUTSTANDING SHARES OF COMMON STOCK AND THE
COMBINED VOTING POWER OF THE THEN-OUTSTANDING VOTING SECURITIES ENTITLED TO VOTE
GENERALLY IN THE ELECTION OF DIRECTORS, AS THE CASE MAY BE, OF THE CORPORATION
RESULTING FROM SUCH BUSINESS COMBINATION (INCLUDING, WITHOUT LIMITATION, A
CORPORATION THAT, AS A RESULT OF SUCH TRANSACTION, OWNS THE COMPANY OR ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS EITHER DIRECTLY OR THROUGH ONE OR MORE
SUBSIDIARIES) IN SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP
IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION, (B) NO PERSON (EXCLUDING ANY
CORPORATION RESULTING FROM SUCH BUSINESS COMBINATION OR ANY EMPLOYEE BENEFIT
PLAN (OR RELATED TRUST) OF THE COMPANY OR SUCH CORPORATION RESULTING FROM SUCH
BUSINESS COMBINATION) BENEFICIALLY OWNS, DIRECTLY OR INDIRECTLY, 20% OR MORE OF
THE THEN-OUTSTANDING SHARES OF COMMON STOCK OF THE CORPORATION RESULTING FROM
SUCH BUSINESS COMBINATION OR THE COMBINED VOTING POWER OF THE THEN-OUTSTANDING
VOTING SECURITIES OF SUCH CORPORATION, EXCEPT TO THE EXTENT THAT SUCH OWNERSHIP
EXISTED PRIOR TO THE BUSINESS COMBINATION, AND (C) AT LEAST A MAJORITY OF THE
MEMBERS OF THE BOARD OF DIRECTORS OF THE CORPORATION RESULTING FROM SUCH
BUSINESS COMBINATION WERE MEMBERS OF THE BOARD AT THE TIME OF THE EXECUTION OF
THE INITIAL AGREEMENT OR OF THE ACTION OF THE BOARD PROVIDING FOR SUCH BUSINESS
COMBINATION; OR


 


(III)                               CONSUMMATION OF A SALE OR OTHER DISPOSITION
TO A PERSON THAT IS NOT AN AFFILIATE OF THE COMPANY OF A “STRATEGIC CLUSTER”, A
SPECIFIC DIVISION OR BUSINESS UNIT OF THE COMPANY OR OTHER DEBTOR FOR WHICH A
PARTICIPANT PRIMARILY PERFORMS HIS/HER SERVICES THAT IS NOT DESCRIBED IN CLAUSE
(II) OF THIS SECTION 6(D); PROVIDED, THAT “STRATEGIC CLUSTER” SHALL MEAN THE
CABLE SYSTEMS OPERATED BY THE COMPANY OR OTHER DEBTORS IN THE FOLLOWING
GEOGRAPHIC LOCATIONS: (I) NORTHERN NEW ENGLAND/EASTERN NEW YORK, (II)
CLEVELAND/GREATER OHIO VALLEY, (III) FLORIDA/SOUTHEAST, (IV) CALIFORNIA/WESTERN,
(V) VIRGINIA/MARYLAND/COLORADO SPRINGS/KENTUCKY, (VI) PENNSYLVANIA, AND (VII)
WESTERN NEW YORK/CONNECTICUT; PROVIDED, FURTHER, THAT NO CHANGE

 

--------------------------------------------------------------------------------


 


IN CONTROL SHALL BE DEEMED TO HAVE OCCURRED FOR PURPOSES OF THIS PROGRAM UNLESS
THE PARTICIPANT ELIGIBLE TO RECEIVE A BONUS HAS PRIMARILY PERFORMED HIS/HER
SERVICES FOR THE STRATEGIC CLUSTER, SPECIFIC DIVISION OR BUSINESS UNIT THAT WAS
INVOLVED IN SUCH SALE OR OTHER DISPOSITION, AS DETERMINED BY THE PROGRAM
ADMINISTRATOR.


 


(E)                                  “EMERGENCE DATE” SHALL MEAN THE DATE ON
WHICH THE BANKRUPTCY PLAN BECOMES EFFECTIVE IN ACCORDANCE WITH ITS TERMS.


 

7.                                      GENERAL PROVISIONS

 


(A)                                  PAYMENTS UNDER THIS PROGRAM SHALL NOT
CONSTITUTE WAGES AND SHALL BE PAID BY ONE OR MORE OF THE DEBTORS FROM THE
GENERAL ASSETS OF THE DEBTORS; PROVIDED THAT NO DIRECTOR, OFFICER, AGENT OR
EMPLOYEE OF THE DEBTORS SHALL BE PERSONALLY LIABLE IN THE EVENT THE DEBTORS ARE 
UNABLE TO MAKE ANY PAYMENTS UNDER THIS PROGRAM DUE TO A LACK OF, OR INABILITY TO
ACCESS, FUNDING OR FINANCING, LEGAL PROHIBITION (INCLUDING STATUTORY OR JUDICIAL
LIMITATIONS) OR FAILURE TO OBTAIN ANY REQUIRED CONSENT.  NOTWITHSTANDING
ANYTHING IN THIS PROGRAM TO THE CONTRARY, ANY PAYMENTS TO BE MADE HEREUNDER
SHALL ONLY BE MADE AS AND TO THE EXTENT THE DEBTORS HAVE ADEQUATE FUNDING
THEREFOR.


 


(B)                                 PAYMENTS UNDER THIS PROGRAM ARE SUBJECT TO
FEDERAL, STATE AND LOCAL INCOME TAX WITHHOLDING AND ALL OTHER APPLICABLE
FEDERAL, STATE AND LOCAL TAXES.  THE DEBTORS SHALL WITHHOLD, OR CAUSE TO BE
WITHHELD, FROM ANY PAYMENTS MADE HEREUNDER ALL APPLICABLE FEDERAL, STATE AND
LOCAL WITHHOLDING TAXES AND MAY REQUIRE THE EMPLOYEE TO FILE ANY CERTIFICATE OR
OTHER FORM IN CONNECTION THEREWITH.


 


(C)                                  NOTHING CONTAINED HEREIN SHALL GIVE ANY
PARTICIPANT THE RIGHT TO BE RETAINED IN THE EMPLOYMENT OF ANY DEBTOR, OR ANY
SUCCESSOR, OR AFFECT THE RIGHT OF THE DEBTORS TO DISMISS ANY PARTICIPANT AT
WILL.


 


(D)                                 THIS PROGRAM IS NOT A TERM OR CONDITION OF
ANY INDIVIDUAL’S EMPLOYMENT AND NO PARTICIPANT SHALL HAVE ANY LEGAL RIGHT TO
PAYMENTS HEREUNDER EXCEPT TO THE EXTENT ALL CONDITIONS RELATING TO THE RECEIPT
OF SUCH PAYMENTS HAVE BEEN SATISFIED IN ACCORDANCE WITH THE TERMS OF THIS
PROGRAM AS SET FORTH HEREIN.


 


(E)                                  NOTHING CONTAINED HEREIN SHALL GIVE ANY
PARTICIPANT ANY RIGHT TO ANY EMPLOYEE BENEFIT UPON TERMINATION OF EMPLOYMENT
WITH ANY DEBTOR, EXCEPT AS SPECIFICALLY PROVIDED HEREIN, REQUIRED BY LAW OR
PROVIDED BY THE TERMS OF ANOTHER EMPLOYEE BENEFIT PLAN DOCUMENT RELATING TO THE
TREATMENT OF FORMER EMPLOYEES GENERALLY.


 


(F)                                    NO PERSON HAVING A BENEFIT UNDER THIS
PROGRAM MAY ASSIGN, TRANSFER OR IN ANY OTHER WAY ALIENATE THE BENEFIT, NOR SHALL
ANY BENEFIT UNDER THIS PROGRAM BE SUBJECT TO GARNISHMENT, ATTACHMENT, EXECUTION
OR LEVY OF ANY KIND.


 


(G)                                 EXCEPT AS DETERMINED BY THE PLAN
ADMINISTRATOR IN ITS SOLE DISCRETION AND EXCEPT WITH RESPECT TO BENEFITS
PROVIDED UNDER THE ADELPHIA COMMUNICATIONS CORPORATION SALE BONUS PROGRAM,
EFFECTIVE AS OF SEPTEMBER 21, 2004, RECEIPT OF ALL BENEFITS UNDER THIS PROGRAM
BY ANY PARTICIPANT SHALL BE (I) IN LIEU OF ALL OTHER RETENTION PAYMENTS OF ANY
KIND WHATSOEVER DUE TO SUCH PARTICIPANT UNDER ANY OTHER PLAN OR AGREEMENT OF ONE
OR MORE OF THE DEBTORS, INCLUDING,

 

--------------------------------------------------------------------------------


 


WITHOUT LIMITATION, ANY BENEFITS PAYABLE UNDER ANY EMPLOYMENT AGREEMENT BETWEEN
ONE OR MORE OF THE DEBTORS AND THE PARTICIPANT THAT ARE SPECIFICALLY IDENTIFIED
AS A RETENTION OR STAY BONUS, AND (II) DEEMED A WAIVER OF A PARTICIPANT’S RIGHTS
WITH RESPECT TO ANY AND ALL SUCH PAYMENTS.


 

8.                                      ADMINISTRATION

 


(A)                                  THE PROGRAM SHALL BE ADMINISTERED BY THE
CEO.  IN THE EVENT THE CEO’S EMPLOYMENT WITH THE COMPANY TERMINATES, THE
COMPENSATION COMMITTEE OF THE BOARD SHALL ADMINISTER THE PROGRAM.  THE TERM
“PROGRAM ADMINISTRATOR” SHALL REFER TO THE CEO, EXCEPT AS DESCRIBED IN THE
PRECEDING SENTENCE, IN WHICH CASE THE “PROGRAM ADMINISTRATOR” SHALL REFER TO THE
COMPENSATION COMMITTEE OF THE BOARD OR ITS DESIGNEE (THE “COMPENSATION
COMMITTEE”).  FOR PURPOSES HEREOF, THE CEO, SUBJECT TO REVIEW AND APPROVAL BY
THE COMPENSATION COMMITTEE, IS AUTHORIZED TO ESTABLISH THE BONUS AMOUNTS EACH
PARTICIPANT WILL HAVE THE OPPORTUNITY TO EARN HEREUNDER, SUBJECT TO ANY
AGGREGATE AMOUNTS AVAILABLE UNDER THE PROGRAM, AS APPROVED BY THE BANKRUPTCY
COURT.  THE CEO MAY DESIGNATE THE EMPLOYEES TO BE COVERED UNDER THE PROGRAM
UPON, AND FOLLOWING, THE EFFECTIVE DATE.  IN THE EVENT A PARTICIPANT’S
EMPLOYMENT HAS TERMINATED, THE CEO MAY ADD OR SUBSTITUTE PARTICIPANTS TO THE
PROGRAM OR REALLOCATE THE AMOUNT OF THE BONUS FORFEITED BY A PARTICIPANT WHOSE
EMPLOYMENT HAS TERMINATED.


 


(B)                                 THERE IS NO REQUIREMENT THAT THE AMOUNT OF
ANY AWARD FOR ANY ELIGIBLE EMPLOYEE BE UNIFORM AS TO PARTICULAR INDIVIDUALS.


 


(C)                                  SUBJECT TO THE EXPRESS PROVISIONS OF THIS
PROGRAM, THE PROGRAM ADMINISTRATOR SHALL HAVE SOLE AUTHORITY TO INTERPRET THE
PROGRAM (INCLUDING ANY VAGUE OR AMBIGUOUS PROVISIONS) AND TO MAKE ALL OTHER
DETERMINATIONS DEEMED NECESSARY OR ADVISABLE FOR THE ADMINISTRATION OF THE
PROGRAM.  IN ADDITION, THE DETERMINATION OF WHETHER ANY CONDUCT, ACTION OR
FAILURE TO ACT ON THE PART OF ANY PARTICIPANT CONSTITUTES CAUSE, SHALL BE MADE
BY THE PROGRAM ADMINISTRATOR IN ITS SOLE DISCRETION.  ALL DETERMINATIONS AND
INTERPRETATIONS OF THE PROGRAM ADMINISTRATOR SHALL BE FINAL, BINDING AND
CONCLUSIVE AS TO ALL PERSONS.


 


(D)                                 NEITHER THE PROGRAM ADMINISTRATOR NOR ANY
EMPLOYEE, OFFICER, AGENT, OR DIRECTOR OF ANY OF THE DEBTORS SHALL BE PERSONALLY
LIABLE BY REASON OF ANY ACTION TAKEN WITH RESPECT TO THE PROGRAM FOR ANY MISTAKE
OF JUDGMENT MADE IN GOOD FAITH, AND ONE OR MORE OF THE DEBTORS SHALL INDEMNIFY
AND HOLD HARMLESS EACH EMPLOYEE, OFFICER OR DIRECTOR OF THE DEBTORS, INCLUDING
THE PROGRAM ADMINISTRATOR, TO WHOM ANY DUTY OR POWER RELATING TO THE
ADMINISTRATION OR INTERPRETATION OF THE PROGRAM MAY BE ALLOCATED OR DELEGATED,
AGAINST ANY REASONABLE COST OR EXPENSE (INCLUDING COUNSEL FEES) OR LIABILITY
(INCLUDING ANY SUM PAID IN SETTLEMENT OF A CLAIM WITH THE APPROVAL OF THE BOARD)
ARISING OUT OF ANY ACT OR OMISSION TO ACT IN CONNECTION WITH THE PROGRAM UNLESS
ARISING OUT OF SUCH PERSON’S OWN FRAUD, BAD FAITH OR GROSS NEGLIGENCE.


 

9.                                      APPLICABLE LAW

 

This Program and all action taken under it shall be governed as to validity,
construction, interpretation and administration by the laws of the State of
Colorado and applicable Federal law.

 

--------------------------------------------------------------------------------


 

10.                               AMENDMENT OR TERMINATION

 

The Board may amend, suspend or terminate the Program or any portion thereof at
any time; provided, however, that unless the written consent of a Participant is
obtained, no such amendment or termination shall materially and adversely affect
the rights of such Participant.  During the pendency of the Chapter 11 Case, no
amendment or modification of the Program that materially increases the cost of
the Program to the Debtors shall be adopted without formal authorization from
the Board and thereafter, the Bankruptcy Court, upon notice.

 

IN WITNESS WHEREOF, the Company has caused the Program to be implemented
following Bankruptcy Court approval.

 

 

 

 

ADELPHIA COMMUNICATIONS CORPORATION

 

 

 

 

 

 

 

 

By:

  /s/ David Brunick

 

 

--------------------------------------------------------------------------------
